Citation Nr: 1413589	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-18 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan



THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death, to include recognition of the appellant as the Veteran's surviving spouse.

2. Entitlement to burial benefits in excess of the nonservice-connected death burial allowance.  



REPRESENTATION

Appellant represented by:	Marine Corps League



WITNESSES AT HEARING ON APPEAL

The appellant, her brother and J.S.


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 1968.  The appellant is claiming as the Veteran's surviving spouse. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the RO in Milwaukee, Wisconsin.  

The RO in Detroit, Michigan currently has jurisdiction over the appellant's claim.

In January 2013, the appellant testified at a hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims folder.

While the appellant's representative did not appear at the January 2013 hearing, she testified on the record and submitted a signed statement indicating that she wished to proceed without representation.  The undersigned Veterans Law Judge also afforded the appellant the opportunity to have her representative submit and additional argument on her behalf.  See the hearing transcript, page 12.

The issue of entitlement to burial benefits in excess of the nonservice-connected death burial allowance is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The Veteran died in September 2008; his marital status at the time of his death was listed as divorced and the appellant is listed as his fiancée. 

2. At the time of the Veteran's death in September 2008, his legal state of residence was Michigan.

3. The State of Michigan does not recognize common law marriages.

4. The appellant and the Veteran were not married at the time of the Veteran's death.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran, for purposes of entitlement to VA death benefits, have not been met. 38 U.S.C.A. §§ 101, 103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.52, 3.53, 3.54, 3.205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that as a general rule VA, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002). 

In this case, however, for the following reasons, the Board finds that the appellant's claim of service connection for the cause of the Veteran's death must be denied as a matter of law.  

In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts. Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that VCAA is not applicable to matters in which the law, and not the evidence, is dispositive. See Mason v. Principi, 16 Vet.App. 129, 132 (2002). Therefore, no further discussion of the VCAA is warranted in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence). 

Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show, on the claims. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Dependency and indemnity compensation may be paid to a surviving spouse who was married to the Veteran: (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the Veteran was incurred or aggravated, or; (2) for 1 year or more, or; (3) for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102 , 1304, 1541; 38 C.F.R. § 3.54.

During the January 2013 hearing and in a July 2009 statement, the appellant argued that she was married to the Veteran on the day before his death.  In the alternative, the appellant has argued that she entered into a common law marriage with the Veteran and is entitled to recognition as his surviving spouse.  See the August 2011 Notice of Disagreement.

With respect to the assertion that the appellant and the Veteran were married on the day before his death, the Board notes that, even if such a marriage took place, the appellant would not qualify for compensation under 38 C.F.R. § 3.54.  Specifically, the appellant would have married to the Veteran more than 15 years after termination of his service, which was in February 1969 and she would not have been married to him for one year or more.  It is also undisputed that the Veteran and the appellant did not have any children.

As noted, the appellant has argued in the alternative that she had entered into a common law marriage with the Veteran and is entitled to recognition as his surviving spouse.  

Specifically, during the March 2013 hearing, the appellant testified that she and the Veteran were "together" for 18 years and had entered into a common law marriage. See the hearing transcript, page 3.  

A 'surviving spouse' is a person whose marriage to a veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who was the spouse of the veteran at the time of the veteran's death. 38 C.F.R. § 3.50(b); see also 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

In Michigan, however, the "consent (of the parties) alone is not enough to effectuate a legal marriage on and after January 1, 1957.  Consent shall be followed by obtaining a license..." MICH. COMP. LAWS ANN. § 551.2.  

In this case, there is an obvious legal impediment to a common law marriage of the appellant and the Veteran because the state of Michigan has not recognized common law marriages for more than half a century. 

VA regulations provide that where an attempted marriage was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (1) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, and (2) the claimant entered into the marriage without knowledge of the impediment, and (3) the claimant cohabited with the veteran continuously from the date of marriage to the date of his death, and (4) no claim has been filed by a legal surviving spouse who has been found entitled death benefits. 38 C.F.R. § 3.52.

For a deemed valid marriage under 38 C.F.R. § 3.52, all four of the requirements need to be met.  In this case, the appellant testified that she lived with the Veteran for approximately 18 years prior to his death.  See the hearing transcript, page 7.  

To the extent she contends that she attempted to enter into a common law marriage at this date, such a marriage would clearly have occurred more than one year before the Veteran's death.  It is also undisputed that no claim has been filed by a legal surviving spouse who has been found entitled death benefits.

The only remaining requirement to be met for a deemed valid marriage is whether the appellant entered into the marriage without knowledge of the impediment. 

In this case, however, the appellant testified that she is aware that Michigan did not allow common law marriage. Specifically, the appellant testified that, while she believed the state would consider her arrangement "some type of marriage" if she lived with the Veteran for 10 years, she acknowledged that it would not be considered an actual marriage.  She also testified and submitted a prenuptial agreement that was completed in 2005 "because [they] were intending on getting married but . . . just didn't do it."  See the hearing transcript, page 3.  

Accordingly, the record reflects that the appellant was aware that Michigan did not allow common law marriages and that she was not married to the Veteran.

In this capacity the Board, notes that the record contains ample evidence which indicates that the appellant was aware that she was not married to the Veteran.  

In addition to the prenuptial agreement, following the Veteran's death, the appellant referred to herself as the Veteran's "special friend (fiancée)" in the June 2009 claim and as his fiancée in a September 2008 application for a flag for burial purposes.  She also referred to herself as the Veteran's fiancée in a VA Form 21-4142 and the appellant's representative referred to her as the Veteran's fiancée in the VA Form 9.  If the appellant and the Veteran were married as she now contends, a reasonable person would not continue to refer to herself as a fiancée. 

As the appellant has not provided satisfactory proof of a valid marriage or proof of a marriage deemed valid under 38 C.F.R. § 3.52, the appellant has not met her burden of proving her marital status and the Board concludes that the appellant is not to be recognized as the Veteran's surviving spouse for the purpose of VA death benefits.  See Sandoval v. Brown, 7 Vet.App. 7, 10 (1994) (a veteran's spouse must supply proof of her marital status in order to achieve claimant status).


ORDER

As the appellant is not recognized as the surviving spouse of the Veteran for the purpose of receiving VA death benefits, the appeal is denied.


REMAND

In an August 2010 rating action, the appellant was awarded a nonservice-connected death burial allowance.  She subsequently indicated her disagreement with this decision and requested full reimbursement for the Veteran's burial experiences. 

While the appellant was issued a Statement of the Case (SOC) that addressed her claim of service connection for the cause of the Veteran's death, the SOC did not address her claim for an increased burial benefits allowance.  

In this capacity the Board notes that the June 2012 SOC did not provide the appellant with the applicable laws and regulations or discuss the why reimbursement in excess of the nonservice-connected death burial allowance was not warranted. 

When there has been an initial RO adjudication of a claim and a timely Notice of Disagreement has been filed (see 38 C.F.R. §§ 20.201, 20.302(a)), thereby initiating the appellate process, the claimant is entitled to receive a fully responsive SOC. 

As an SOC, addressing the appellant's claim of entitlement to increased burial benefits allowance has not yet been issued.  A remand is therefore necessary. See Manlincon v. West, 12 Vet.App. 238 (1999).

Accordingly, the remaining issue is REMANDED for the following action:

The RO should take all indicated action to furnish the appellant with a fully responsive Statement of the Case pertaining to the issue of entitlement to increased burial benefits allowance.  This should include providing the appellant with appropriate notice of her appellate rights.  The appeal should be returned to the Board only if the appellant perfects an appeal by filing a VA Form 9 in a timely manner.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


